Baldwin, J.
Section 1216 of the General Statutes provides that if any one owning or desiring to set up a water mill, desires to build or raise a dam on his land, to create or improve the water power for the mill, which dam will raise the water so that it flows back upon' the land of another; and cannot agree with the latter as to the damages to be paid to him therefor; he may bring his petition against him to the Superior Court, describing the proposed dam and the land to be overflowed, so that the record will show with cer*322tainty the matter that shall be determined. Subsequent sections, nine in number, provide as to the action to be taken on such petitions. In 1893, it was enacted that “ all the provisions of section 1216 of the General Statutes shall be applicable in case any person desires to build a dam on his o wn land to create a pond or reservoir from which to take ice.” Public Acts of 1893, p. 245, Chap. 76.
The defendant has demurred to the plaintiff’s claim for relief, which is for “ such relief and action from the court as is provided by the statute laws of this State relating to flow-age petitions.”
The Act of 1893, upon which the complaint is based, provides for bringing a petition of this character to the Superior Court, but it goes no further. One, and only one, out of the ten sections constituting chapter 84 of the General Statutes concerning flowage petitions, is made applicable to proceedings for the creation of an ice-pond. The remaining sections establish a peculiar mode of procedure upon petitions to create a mill-pond. There is to be a hearing before a committee as to the question of public use, the conditions of flowage, and the damages that will be occasioned by it. The court may reverse their conclusion as to a public use, and must add fifty per cent to such damages as they assess. A jury also may be called in to re-assess the damages, and the amount finally determined is to be paid or deposited .with a public officer in a certain manner, whereupon the right of building and maintaining the proposed dam is to be vested in the petitioner and his heirs and assigns. If after a failure to make such payment or deposit, a new petition is brought for a similar purpose, the expenses incurred in defending against the former proceeding must be paid, before the petitioner can again be heard.
If the procedure upon flowage petitions had been such only as is usual in any ordinary action, the grant of jurisdiction to the court over petitions to create an ice-pond might fairly have been construed as implying the right to proceed upon them to final judgment. But as the matter is one of a peculiar and statutoiy character, and the legislature, instead *323of making the whole of chapter 84 applicable to the case, has seen fit to limit its action to a single section, we should be rather making than declaring law, were we to hold that any or all of the other sections might be resorted to, in order to determine what action the court might take, and what relief it might award. Under an ordinary flowage petition the plaintiff acquires a perpetual right to build and maintain a dam, but this does not constitute him the proprietor of the ice which may be formed upon the pond. On the contrary, such ice belongs to the proprietor of the lands overflowed, subject only to the right of the mill owner to have it left to melt where it is, if this be necessary to maintain a proper supply of water for his mill. Howe v. Andrews, 62 Conn., 398, 400. Even, therefore, if we could fairly construe the statute as sufficient to secure the right to build and maintain the dam, it would still be of no avail to the plaintiff, unless we should go further and hold that this right included by implication the ownership of the ice produced — an ownership which the existing flowage law does not give.
Statutes authorizing the taking or flowage of land by com pulsory process should be construed strictly, and whoever claims under them is confined to a clear and plain exercise of such powers as are expressly granted. Edwards v. Stonington Cemetery Association, 20 Conn., 466, 476 ; Occum Co. v. Sprague Manufacturing Co., 35 id., 496, 510. An express grant for such a purpose carries, no doubt, whatever is plainly and necessarily incident to it; but it is not plain in the present instance how much, if any, of what follows § 1216 can be treated as applicable to proceedings to create an ice-pond. The express mention of one section would naturally seem to import an intention to exclude the others. Expressio unius exclusio est alterius. The intention of a legislature can only be gathered from the language it has employed. Lee Brothers Furniture Co. v. Cram, 63 Conn., 433, 438. The statute does not purport to be an amendment of § 1216. It enlarges its applicability, but not its terms. The application of the subsequent sections, therefore, is not necessarily enlarged ; and as without such an enlargement, and, indeed, *324without an extension as respects the right to be secured, which is far beyond their original scope, they can afford no aid to the plaintiff, the statute tis insufficient to enable him to secure the right of flowage which he seeks, and the demurrer was properly sustained.
Other causes of demurrer were urged at the bar, respecting the form of the complaint, and the validity of the statute; but the conclusion to which we have come relieves us from the necessity, of expressing an opinion as to whether it is possible that circumstances might now exist, or hereafter arise, which would justify the State in assisting a riparian proprietor to engage in the business of selling ice, by empowering him to create an ice-pond on the land of others, against their will.
There is no error in the judgment of the Superior Court.
In this opinion the other judges concurred.